Order entered November 5, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01161-CV
                                     No. 05-18-01162-CV
                                     No. 05-18-01163-CV
                                     No. 05-18-01164-CV
                                     No. 05-18-01165-CV
                                     No. 05-18-01166-CV
                                     No. 05-18-01167-CV

                          IN THE INTEREST OF E.M., A CHILD

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
         Trial Court Cause Nos. DF-03-00170-R, DF-16-27206-R, DF-17-15414-R,
          DF-16-27181-U, DF-16-27204-U, DF-16-02192-U, and DF-10-13428-Y

                                         ORDER
       Before the Court is court reporter Janet Saavedra’s November 2, 2018 request for a 10-

day extension of time to file the record. We GRANT the request and ORDER the record be

filed no later than November 15, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE